El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
En una acusación por obtener dinero valiéndose de fal-sas representaciones se alegaba en substancia que Dionisio Torres, deudor bipotecario de Antonio Passalacqua, indujo a este último a cancelar una hipoteca, manifestándole que él, Tórres, tenía una operación de préstamo con el American Land Bank (Banco Federal) y que era requisito pre-vio que la hipoteca que aparecía a favor del señor Passa-lacqua fuera cancelada a fin de poder concertar entonces la que él tenía en trámites con dicho banco; que el men-cionado Tórres convino en que tan pronto recibiera el dinero del Land Bank entregaría a Passalacqua el importe de la hipoteca, y a sabiendas de que tales hechos eran fal-sos, consiguió que el Sr. Passalacqua los creyera como ciertos. Luego seguía una relación demostrativa de que Tórres entonces vendió la finca liberada a otra persona, es-tableciendo en esa forma una apropiación ilícita en su pro-pio beneficio.
El acusado presentó una excepción perentoria que apa-rentemente fué declarada sin lugar. Se celebró el juicio por jurado y el acusado fué convicto. En apelación el fiscal de esta corte admite que se cometió error.
*535Según la jurisprudencia de esta corte es claro que para obtener una convicción en un caso como el presente, las supuestas falsas representaciones deben ser de un acontecimiento presente o pasado; que generalmente falsas representaciones de acontecimientos futuros o de promesas no cumplidas no caen dentro de la sanción de la ley; que debe aparecer igualmente que de haber una representación de un acontecimiento pasado o presente en el cual confió el perjudicado, la representación debe ser de tal naturaleza que baya inducido a la persona que se alega fué defraudada a deshacerse de algo de valor. El Pueblo v. Ramírez, 22 D.P.R. 471; El Pueblo v. Vázquez, 11 D.P.R. 358; El Pueblo v. Sierra, 26 D.P.R. 336.
El acusado, en efecto, dijo al perjudicado que tenía una operación de préstamo con el Banco Federal y que a fin de obtenerlo era necesario que se cancelara primeramente la hipoteca pendiente. Creemos que en esencia ésta es una manifestación de algo que iba a suceder y no una represen-tación de un hecho ya existente o que había pasado. Algu-nos de los casos demuestran que si las representaciones son una mezcla de promesas y de acontecimientos presen-tes o pasados, y las representaciones de los acontecimien-tos presentes o pasados son materiales y el perjudicado confía • en ellos, puede presentarse con éxito una acusación.
Si bien las representaciones hechas en este caso no demuestran claramente que el acusado había hecho arreglos definitivos para obtener un préstamo del Banco Federal, sin embargo, aún suponiendo que tal arreglo definitivo se hubiese concertado, no creemos que el representar un contrato sobre el cual se ha convenido, fué el motivo que indujo a Passalacqua a convenir en la cancelación de la hipoteca, sino más bien su fe en la promesa de Tórres de que le pagaría el importe tan pronto como obtuviera el dinero del préstamo. La esencia de dicha representación fué la promesa de Tórres de que le pagaría a Passalacqua tan *536pronto como hubiese obtenido el préstamo del Banco Federal.
Además, la acusación no especifica los hechos que eran falsos. Hallamos que la acusación no es suficiente.
Por otra parte, durante el juicio, por lo menos de acuerdo con el apelante y no vemos que él esté equivocado, no se trató de demostrar que era falsa la manifestación de Torres de que tenía un préstamo pendiente con el Banco Federal.

Debe revocarse la sentencia apelada y absolverse al acu-sado.